Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


2. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Xin et al, U.S. Patent No. 10,980,071. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach method for allocating bearer identifier, apparatus, and system.
 	Regarding claims 1, 15 and 20, Xin teaches an apparatus, comprising: a memory configured to store instructions; and at least one processor coupled to the memory and configured to execute the instructions to cause the apparatus to: receive a bearer identifier assignment request message from a session management network element in a first communication network during a procedure for establishing a dedicated flow in a protocol data unit (PDU) session in the first communication network; allocate a bearer identifier to a dedicated bearer in a second communication network, wherein the dedicated bearer in the second communication network corresponding to the dedicated flow in the first communication network; and  send a bearer identifier assignment response message to the session management network element, wherein the bearer identifier assignment response message comprises the bearer identifier (see claims 1, 11, 20, 24 and 28, or see claims 1-28 of US Patent No. 10,980,071).  
 	Regarding claims 2 and 16, Xin teaches the at least one processor is further configured to execute the instructions to cause the apparatus to: receive a handover request from an access network device in the first communication network, wherein the handover request requests to hand over a terminal from the first communication network to the second communication network; send a session context request message to the session management network element in response to the handover request; and receive a session context response message from the session management network element, wherein the session context response message comprises the bearer identifier (see claims 2 and 12, or see claims 1-28 of US Patent No. 10,980,071).  
 	Regarding claim 3, Xin teaches the at least one processor is further configured to execute the instructions to cause the apparatus to send a relocation request to a mobility management entity in the second communication network, and wherein the relocation request comprises indication information instructing the mobility management entity to reselect a serving gateway in the second communication network (see claims 3 and 13 or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 4, Xin teaches the indication information comprises address information of the serving gateway in the second communication network (see claims 4 and 14, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claims 5 and 17, Xin teaches the at least one processor is further configured to execute the instructions to cause the apparatus to receive a registration request message from a terminal, and wherein the registration request message comprises indication information indicating that the terminal is capable of performing communication in the first communication network and in the second communication network (see claims 5 and 15, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 6, Xin teaches the procedure for establishing the dedicated flow in the PDU session in the first communication network comprises a terminal-initiated procedure or a network side-initiated procedure (see claim 6, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claims 7 and 18, Xin teaches the at least one processor is further configured to execute the instructions to cause the apparatus to: receive a PDU session modification request message from a terminal before receiving the bearer identifier assignment request message; send the PDU session modification request message to the session management network element; and receive a PDU session modification accept message from the session management network element, wherein the PDU session modification accept message comprises the bearer identifier and a flow identifier of the dedicated flow (see claims 7, 16, 21 and 25, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claims 8 and 19, Xin teaches the PDU session modification accept message further comprises first quality of service (QoS) parameters corresponding to the dedicated flow and second QoS parameters corresponding to the dedicated bearer (see claims 8, 17, 22 and 26, or see claims 1-28 of US Patent No. 10,980,071).  
  	Regarding claim 9, Xin teaches the at least one processor is further configured to execute the instructions to cause the apparatus to send the PDU session modification accept message to the terminal (see claims 9 and 18, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 10, Xin teaches the bearer identifier of the dedicated bearer corresponds to the flow identifier of the dedicated flow (see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 11, Xin teaches the dedicated flow is an aggregate of a plurality of dedicated flows or the dedicated bearer is an aggregate of a plurality of dedicated bearers (see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 12, Xin teaches the dedicated bearer is in a packet data network (PDN) connection corresponding to an access point name (APN) in the second communication network (see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 13, Xin teaches the first communication network is a fifth generation (5G) communication network, and wherein the second communication network is a 4.5G or 4G communication network (see claims 10, 19, 23 and 27, or see claims 1-28 of US Patent No. 10,980,071).  
Regarding claim 14, Xin teaches the apparatus is an access and mobility management network element (see claims 1-28 of US Patent No. 10,980,071).  

Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642